Ludeling, C. J.
J. S. Mayfield, alleging that he is a creditor of the succession, for reasons stated, prayed for the removal of the executrix from her trust. The executrix alleged that Mayfield had no interest in the succession, and denied that he was, a creditor thereof. There was judgment in favor of the defendant .and plaintiff has appealed. A motion has been made to dismiss this appeal, on the ground that the judgment was rendered by consent. The judgment does not so state, and the entry on the minutes, relied' upon by the appellee, does not support the position when taken as a whole. It recites that the exception was disposed of, and “by consent of parties the court proceeded to render the following judgment,” that is, they consented that the court should render judgment on the merits immediately.
The motion to dismiss is refused.
*688It appears that the notes of Mayfield were acknowledged in November, 1865, since which time there has been no interruption of prescription. The notes were therefore prescribed when the first suit of Mayfield was filed, in 1873. Consequently, he has no interest or right to interfere in the affairs of the succession.
It is ordered that the judgment of the lower court be affirmed, with costs of appeal.